 8:20-cv-00460-RGK-PRSE Doc # 17 Filed: 03/25/21 Page 1 of 1 - Page ID # 191




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HUGUETTE NICOLE YOUNG,                                        8:20CV460

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

JEAN STOTHERT, in her official
capacity as mayor of Omaha, Nebraska;

                     Defendant.


       This matter is before the court for case management. On February 22, 2021,
the court entered an order directing Plaintiff within 30 days to either pay the $505.00
appellate filing fee or request leave to proceed in forma pauperis (IFP) on appeal. To
date, Plaintiff has not taken either course of action.

       Plaintiff was not permitted to proceed IFP in the district court, so Federal Rule
of Appellate Procedure 24(a)(3) does not permit her to proceed on appeal without
further authorization.

      IT IS THEREFORE ORDERED that Plaintiff may not proceed in forma
pauperis on appeal.

      Dated this 25th day of March, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
